Follow-up of the Monterrey Conference of 2002 on Financing for Development (short presentation)
The next item is the report by Thijs Berman, on behalf of the Committee on Development, on the follow-up to the Monterrey Conference of 2002 on financing for Development.
rapporteur. - (NL) Mr President, the UN is currently debating the Millennium Goals in New York. Unless things change, we shall not achieve those Goals by 2015. That means that poverty will not have been halved, the maternal mortality ratio will not have been significantly reduced, and not all children will be benefiting from primary education. Here and there we are even hearing calls for the Millennium Goals to be shelved. They are not working. Aid fatigue is the problem. That is another term for cynicism and short-sighted self-interest. Insufficient aid is guaranteed not to produce results. And yes, aid programmes frequently fail. And that is the problem. Too little aid doesn't work. It is as if a football trainer kitted his team out with shoes for their right feet only. After a dozen or so matches he says 'you lose every time, you'll never be any good. I'm out of here - keep the shoes, but you're on your own from now on.'
There are plenty of countries where aid does produce results. The scale of the aid is important. In Rwanda substantial aid was given after the genocide. The country has recovered admirably. There are many criticisms one might level against President Kagame - I have plenty myself - but following the terror of 1994 Rwanda offers a lesson in living to the whole world. But without aid its economic growth would have been less impressive. In Mozambique too, aid has produced results; and there are many other examples. Since the Millennium Goals were formulated, 29 million children have been able to benefit from primary schooling. If the world kept its promises, there would not be a food crisis. If every prosperous country spent 0.7% of its GNP on development aid the number of malnourished children would not now be rising again after being in decline for years.
So this report constitutes a sharp reminder by the European Parliament to Member States to keep their promises, especially those Member States which are dragging their feet - France, Germany, the United Kingdom and Italy, to name just those big Member States. They must increase their aid by 2015, within a clear time frame and in equal increments. No backloading, because a late surge after a series of small increases would mean the poor countries losing out on aid worth 17 billion euros between now and 2015.
One thing has to be clear: public funds alone are not enough to get development going and keep it going. It takes more than that. The European Union has to go on investing in peace and security, in good governance and respect for human rights. In Kenya that has worked, thanks to pressure from Europe, and Raila Odinga is now prime minister. In Eastern Chad EUFOR is having a far harder time of it. But it is vital to harness private funds for public goals. The ability to borrow money is key here. Loans are rarely available to the poorest, and that must change. With development as the goal, there must be equal access for women as well as men, no punitive rates of interest, investment in opportunities for small employers who are very good at networking, all this in association with local organisations. Private banks do not automatically think about these conditions and are slower to lend to women than to men. The European Union can make an enormous difference here through credit guarantees. And the European Investment Bank must lend a lot more than it does at present to microcredit institutions. These things give people a real chance to show what they are made of and consolidate their own existence as independent, self-sufficient citizens. The poor countries also need to be given more of a say in the IMF.
More money is also needed to cope with the consequences of climate change using the carbon emissions trading system. The polluter pays; it is not the poor countries that are responsible for global warming. Aid here must focus on sustainable forms of energy.
Development policy is a central concern of the European Union. The European Union must be a strong player on the world stage, each Member State in its own way but standing together and contributing 0.7% of GNP. That is Millennium Goal number 8, and achievement of that eighth goal will bring the other goals a little closer to realisation.
In conclusion, in the time it has take for me to deliver this speech, eighty people will have died of starvation and fifty children under the age of five will have died from easily curable illnesses.
Member of the Commission. - Mr President, I would like to express gratitude especially to Mr Thijs Berman for his report. It is very thorough and forward-looking.
I think this report is very timely and can make an impact especially in two areas. One is the UN negotiations in New York on the outcome document of the Doha Review Conference on Financing for Development which should start at the end of November. Secondly, the EU position for the negotiations in the United Nations and Europe's own contribution to a successful outcome of the Doha conference. This position is being currently developed.
In 2002, as you said, Monterrey was a success; the developed and developing countries joined forces and committed themselves to a concrete set of actions, the so-called 'Monterrey Consensus'. The role of the European Union was strong and decisive in order to bring about this successful outcome. I think Europe has been serious in following up the commitments made in Doha, and the Commission has assessed the progress in our Member States annually. In 2005 the EU reviewed and further strengthened our commitments.
The most prominent EU commitments are the time-bound targets to increase the volume of official development assistance with a view to spending, by 2015, 0.7% of the EU's gross national income for development. I think you all know that we decided to get there step by step with the first immediate target in 2006 - collectively reached by the EU. The next deadline is 2010, when our aid should collectively reach 0.56% of GDP.
In June this year (2008) the European Council strongly reconfirmed those commitments, a welcome and essential measure since EU aid levels dropped last year, for the first time since Monterrey. This was a rather negative signal. Against this background, the Commission remains confident that the European Union aid levels will increase again as of 2008 - this year. Multiannual rolling timetables illustrating how each EU Member State wants to achieve the agreed targets are an important tool in this context. We need to see the overall picture but also a country-by-country mosaic.
Since Monterrey, the European Union has also achieved progress on its other commitments. The aim of the Doha Conference is to assess progress made, reaffirm commitments, identify obstacles, but also find ways to overcome these obstacles. It should also be about new challenges, for example climate change and high and volatile food, fuel and commodity prices in the light of the global economic downturn and even financial crisis.
The Commission hopes that at Doha the international community will reconfirm the global partnership on financing for development based on shared responsibilities between developed and developing countries. Therefore it is not one way, but a two-way process.
Doha should lead to an action-oriented forward-looking outcome that facilitates an effective implementation of the Monterrey Consensus in all its dimensions, including mobilising domestic resources, foreign direct investment for development, international trade, external debt of developing countries, financial and technical cooperation and global governance.
The report that you are going to adopt tackles a number of the issues at stake and provides a welcome contribution to the international debate. Thank you for your report and for your attention.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (FI) Mr President, ladies and gentlemen, I would like to thank Mr Berman for his excellent report, which sums up well the direction that EU development policy is taking: development has taken place, but there is still a lot to do.
Very recently, the EU published a research paper called Millennium Development Goals at Midpoint, which looked at the implementation of the Millennium Goals and the Union's role in achieving them. The report concluded that there had been positive development but also areas that needed improving.
The EU is the world's largest donor of development aid, accounting for 60% in all. In 2006 the EU reached its official target to channel 0.31% of its combined GNP into development aid.
Despite achieving its 2006 target, the amount of aid is insufficient and forecasts for 2007 show that it is decreasing alarmingly. Most of the EU countries have not increased the amount of development aid they have donated in the previous year, and in some countries that amount has actually fallen by more than 100%. The EU countries, which committed to the Millennium Development Goals, therefore have much to improve on.
According to the EU targets set, the percentage figure for aid needs to rise to 0.7% of GNP by the year 2015. Development problems and poverty will not be automatically eliminated with the 0.7%: there is an urgent need for planning, structure and monitoring. Without cash, however, nothing will happen and it is crucially important that we keep to this goal and our promise.